ON MOTION FOR REHEARING
PRESLAR, Chief Justice.
Appellee, in her motion for rehearing, contends that this Court has no jurisdiction to render upon a point of error germane to the overruling of a motion for new trial. Under Rule 434, Tex.R.Civ.P., we are to render the judgment that the trial Court should have rendered, and that includes rendition, unless there is something further to be determined in the trial Court which requires a remand. All procedural steps have been taken which make rendition of this ease in order in this Court.
The points of error in this Court are specific and in proper form. Point of Error No. 1 is that there is “no evidence to support the jury answer to Special Issue No. 1, which Issue inquired as to whether or not the deceased had a heart attack on June 12, 1974.” That is followed by Point of Error No. 2 that, as to the same issue, the finding is contrary to the great weight and preponderance of the evidence. Point of Error No. 3 is that the evidence is factually insufficient to support the jury finding as to Special Issue No. 1. Point of Error No. 4, on which this Court based its decision, is:
“The Trial Court erred in Overruling the Appellant’s Motion for New Trial on the ground that there is no evidence to support the jury’s finding that the accidental injury suffered by Thomas J. *403Stodghill on April 26, 1974 was a producing cause of his death.”
The prayer for relief is first that we render, or, in the alternative, that we remand.
Each point of error starts with “The Trial Court erred in Overruling the Appellant’s Motion for New Trial * * We see nothing wrong with this since at the time this case was tried the rules required that, in a case tried to a jury, there must be a motion for new trial and the appeal is taken from the order overruling that motion. We see nothing misleading about that recitation when the substance of the point of error is then set out to be very clearly that there is no evidence to support the jury finding. Appellee was not misled by it; in fact, Appellee responded to it, and the case was tried on that basis by the parties and decided on that basis by this Court.
In its motion for new trial, Appellant had an assignment of error “That the trial court erred in failing to grant the Defendant’s motion for Judgment notwithstanding the answers of the jury to the charge of the Court for the reasons therein stated.” Appellee says this is too broad a point to be considered by the Court and cites this Court’s opinion in Guernsey Community Federal Credit Union v. Gonzalez, 539 S.W.2d 896 (1976, writ ref’d n.r.e.). In that case, we refused to consider a point of error which simply said that the trial Court erred in failing to grant the defendant’s motion for an instructed verdict. That was a point of error on appeal before this Court. Appellant is here attempting to complain of an assignment in the motion for new trial before the trial Court. Whether the assignment was too broad or not was a matter for the trial Court’s consideration, and it overruled the motion for new trial. As noted, the points of error before this Court are clear and proper in their form.
Additionally, Appellant preserved the right to rendition by a Motion for Directed Verdict, as well as its Motion for Judgment Notwithstanding the Verdict. It followed up in its Amended Motion for New Trial with specific separate paragraphs complaining of no evidence to support certain jury findings, including one that “ * * * there is no evidence to support the jurys [sic] finding that the accidental injury suffered by Thomas J. Stodghill on April 26, 1974 was a producing cause of his death.”
The motion for rehearing is overruled.